Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found the meets the limitations of claims 1-14 calling for a  probe system for testing a device under test (DUT), the probe system comprising: a nonlinear circuitry is configured to: (i) resist flow of electric current within the electrically conductive ground loop when a voltage differential across the nonlinear circuitry is less than a threshold voltage differential; and (ii) permit flow of electric current within the electrically conductive ground loop when the voltage differential across the nonlinear circuitry is greater than the threshold voltage differential, as further defined at claim 1. Dependent claims 2-14 are also allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found the meets the limitations of claims 15-20 calling for a method of testing a device under test (DUT), the method comprising: resisting electric current flow within the electrically conductive ground loop, with the nonlinear circuitry, when a voltage differential across the nonlinear circuitry is less than a threshold voltage differential; and permitting electric current flow within the ground loop and through the nonlinear circuitry when the voltage differential across the nonlinear circuitry is greater than the threshold .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 26, 2022